Dissenting Opinion by
Judge Manderino :
I dissent from the majority holding because it in effect reverses the granting of a variance by the Philadelphia Zoning Board of Adjustment without finding any abuse of discretion or error of law in the proceedings.
The Zoning Board of Adjustment, upon proper application, granted a variance to the applicant. The grant of the variance was appealed to the Court of Common Pleas and the court specifically found that the Board of Adjustment had not acted capriciously and had not committed an error of law. The order of the court below was appealed to this court and again, this court in effect reverses the grant of the variance, even though there is no abuse of discretion or error of law pointed out by the majority opinion. I find it difficult to understand how the grant of a variance by a Zoning Board of Adjustment can end up being set aside when the first judicial review in the court below specifically states that there was no error of law or capricious action and the appellate court also fails to find any abuse of discretion or error of law.
The problem has arisen because the court below entered two (2) “opinions”. On November 12,1969, Judge Gold entered an order. The order reads as follows:
“The authorities state clearly that the courts on cer-tiorari from the Zoning Board of Adjustment are not to act as statesmen. Our authority is limited to the determination of whether the Zoning Board of Adjustment acted capriciously or committed an error of law.
Despite these two concepts, we think we have authority to afford better protection to the residents and property owners adjacent to the proposed used car lot *374at premises 8300 Bidge Avenue, Philadelphia. We have reviewed the record thoroughly and in our opinion the Zoning Board of Adjustment has not fully protected the adjacent property owners by providing for evergreen screen planting along the entire north property line. We think that further limitation should be imposed upon the use of this property as an auto sales lot in at least the following matters: hours of operation, the proposed lighting to be installed, the testing of automobiles to be sold, the prohibition of any repairing on the premises and so forth.
We therefore, remand this matter to the Zoning Board of Adjustment to take testimony in accordance with the tenor of this opinion so that the quiet enjoinment of the citizens living in the residential properties on Harner Street, Bidge Avenue, Sunset Avenue, Summit Street, Bare Street, Crestview Boad, Ivins Boad and Penrose Street will not be adversely affected.”
On January 7, 1970, Judge Gold entered the following opinion interpreting his order of November 12, 1969.
“Since this case has been appealed, I wish to make it perfectly clear that in my judgment the Zoning Board of Adjustment did not act capriciously and did not commit an error of law. However, I thought it inherent in. the power of this Court to afford better protection to the residents and property owners adjacent to the proposed car lot at premises 8300 Bidge Avenue, Philadelphia, Pennsylvania and for that reason added the protective features as set forth in my order of remand to the Zoning Board of Adjustment.” Judge Gold specifically states that he did not find any error of law, nor did he find that the Zoning Board of Adjustment acted capriciously. This being so, Judge Gold did not have legal authority to remand the Board’s grant of a variance.
*375On appeal to this Court, both parties treated the two opinions of the court below, one dated November 12, 1969, and the other dated January 7, 1970, as constituting a final order by the court below which in effect upheld the grant of the variance by the Zoning Board of Adjustment. I do not think that the two opinions read together can permit any other conclusion.
Those portions of Judge Gold's opinions, particularly the first opinion of November 12, 1969, which speak of “remanding” the matter to the Board of Adjustment because Judge Gold thought additional conditions could be imposed upon the grant of the variance, were outside the legal authority of the court below. The court is not a Board of Adjustment. If the variance were properly granted, as Judge Gold states, it was for the Zoning Board to determine what conditions were necessary for the protection of the neighborhood. The Board did have the authority to impose conditions. It is clear from the record that the Board realized this authority and did consider the matter of conditions. Some conditions were imposed and others refused by the Board. In such a situation a court, unless it points to an error of law or abuse of discretion, cannot place itself in the shoes of the Board of Adjustment and indicate that the court would have done otherwise. Many times courts would have handled and decided a matter in its original posture contrary to the manner in which it was handled and decided by the administrative agency. But this court cannot substitute its judgment for the Board’s judgment unless it points to an abuse of discretion or error of law. The lower court’s authority to “modify” a decision of the zoning board is not carte blanche authority to substitute its judgment for that of the board. There must ge a legal basis for any modification of the board’s decision.
*376Judge Gold did not find by Ms own statement in tlie opinion of January 7, 1970, any capricious action or error of law. Because of this Judge Gold's opinion must be interpreted as a final order upholding the variance. TMs is exactly bow both parties to tMs appeal treated the two opinions of Judge Gold.
Compounding the error, this court reverses the grant of the variance by the Zoning Board without pointing to any error of law or abuse of discretion by the Zoning Board. I do not think this court has such a power. Once a ZoMng Board has granted a variance, neither the court below nor an appellate court can take action which in effect nullifies the grant of the variance, unless an abuse of discretion or an error of law is present. Neither the court below nor this court has pointed to any abuse of discretion or error of law by the Board of Adjustment. Without such a finding, the Board’s grant of the variance permit should not be disturbed.